Citation Nr: 9929351	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  94-39 972	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1993 and May 1994 rating 
decisions by the RO that denied a claim of entitlement to 
service connection for PTSD.  The veteran was notified of 
these denials by letters in February and June 1994, 
respectively.  (The Board notes that service connection for 
psychiatric disability other than PTSD was addressed in a 
June 1994 statement of the case (SOC); however, the veteran 
has limited his appeal to the PTSD denial.)  The veteran 
testified at a hearing at the RO in September 1994.


FINDING OF FACT

Evidence has been presented which implicitly links PTSD with 
the veteran's military service.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.  

Service connection for PTSD requires that there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999); 
64 Fed. Reg. 32,807-32,808 (1999).  Where it is determined 
that the veteran was engaged in combat with the enemy and the 
claimed stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence absent clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 (1999).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  The 
veteran's DD-214 and personnel records reveal that he served 
in Vietnam with the 36th Engineer Battalion, and that his 
military occupational specialty was a cook.  His 
commendations included the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and 
Sharpshooter Badge with Rifle Bar.

Diagnoses of PTSD were first reflected in an April 1994 VA 
outpatient treatment report and a July 1994 private 
physician's examination report; however, these physicians do 
not imply that PTSD is related to service.  On the other 
hand, a VA report of psychological assessment from the 
National Center for PTSD, dated in September 1994, reflects a 
diagnosis of PTSD and implies that PTSD is related to the 
veteran's military service in Vietnam.  The reasonable 
inferences made from reading the physician's report lead the 
Board to conclude that the veteran's claim of service 
connection for PTSD is well grounded.  In other words, there 
is a strong suggestion by competent authority that the 
veteran has PTSD that is linked to service in Vietnam.  Under 
these circumstances, the Board finds that the claim of 
service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107(a); Cohen, 10 Vet. App. at 136-37.  


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for PTSD is well grounded, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, 
supra.

As noted above, the veteran contends that he has PTSD that is 
a result of stressors he experienced during service in 
Vietnam.  In support of his claim, the veteran has provided 
written statements and testimony describing several stressful 
events he contends he experienced during his period of active 
service in Vietnam.  He has indicated that he served in 
combat situations with a combat engineer company, from 
July 1968 to February 1969, which was during the aftermath of 
the Tet offensive in 1968 and the beginning of the 
commencement of Tet 1969.  He has reported that, on numerous 
occasions, he was ordered to defend the perimeter of his base 
camp during enemy rocket attacks.  He also recalled shooting 
two Vietnamese who had attempted to ambush him alongside a 
road, and watching an enemy soldier being tied up between 
trucks and pulled apart.  He also noted that he saw dead 
bodies.  

In the present case, PTSD has been diagnosed by both VA and 
private physicians, and a VA report implicitly relates such 
an assessment to the veteran's military experiences.  It 
appears, however, that such medical opinion was based only 
upon the veteran's own uncorroborated account of what 
happened in service.  The record contains no evidence, 
independent of the veteran's own statements, indicating that 
he experienced such events.  In short, what is lacking is 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(emphasis added).  

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  The evidence of record shows 
that the RO obtained the veteran's service personnel records, 
service medical records, and contacted the veteran, by letter 
in October 1993, and asked that he provide the RO with 
specific information regarding his stressors (the events, the 
dates, his unit of assignment, and/or the names of 
witnesses).  The veteran also submitted some reports that he 
obtained himself from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (previously known as the 
U.S. Army and Joint Services Environmental Support Group); 
however, the Board agrees with the veteran's representative 
that these reports are incomplete.  The Court has implied 
that at least one such search by USASCRUR is required when a 
veteran submits a well-grounded claim of service connection 
for PTSD, and that VA should ask veterans to provide follow-
up information as to dates, times, locations, etc. as to 
claimed stressors - even when the veteran was asked for such 
information prior to claiming the stressors, and he failed to 
do so in his stressor statement.  See Cohen, 10 Vet. App. at 
148.  Therefore, a remand is warranted so that the RO may ask 
the veteran once again to specify the dates, times, and 
locations of the claimed in-service stressors, and to ask 
USASCRUR to search its records for supporting evidence of the 
stressful events.  38 C.F.R. § 19.9 (1999).  It should be 
pointed out that corroboration of every detail, such as the 
veteran's own personal involvement, is not necessary.  Suozzi 
v. Brown, 10 Vet. App. 307 (1997).

Finally, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof, in light of the fact that the veteran has not 
previously had a formal VA examination, and because other 
psychiatric diagnoses have been made.  38 C.F.R. § 19.9 
(1999).  All actions taken by the RO to verify the veteran's 
stressor(s) must also be documented and associated with his 
claims file. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including any lay statements from anyone 
who served with him and who could provide 
independent verification of his 
stressors.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of current treatment for PTSD, 
that has not already been made a part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressful events to which he was exposed 
during service.  The veteran should be 
asked to provide, to the extent he is 
able, specific details of the claimed 
stressful events, including exact dates, 
places, detailed descriptions of the 
events, duty assignments, and names or 
other identifying information concerning 
any individuals involved in the events.  
The veteran should be advised that this 
sort of information is necessary to 
obtain supporting evidence of the 
occurrence of the stressful events.

4.  The RO should provide the USASCRUR 
with as much detail as possible in order 
to obtain verification of combat or the 
alleged stressors.  At a minimum, the RO 
should provide USASCRUR with copies of 
the veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that is responsive to 
USASCRUR's research needs.  All actions 
taken by the RO to verify the veteran's 
stressor(s) must also be documented and 
associated with his claims file. 

5.  The USASCRUR should be asked to state 
whether any additional information is 
required of the veteran to conduct its 
research and, if so, the RO should 
forward this request to the veteran.  The 
veteran should be asked to provide the 
additional information.  

6.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA examination to determine 
if he currently has PTSD due to in-
service stressor(s).  All indicated tests 
and studies, including psychological 
testing, should be performed.  The claims 
folder should be made available to and be 
reviewed by the examining physician prior 
to the examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  Consideration 
should be given to any evidence that 
supports the veteran's claims of 
in-service stressors, or the lack of such 
evidence.  Any diagnosis of PTSD should 
be accompanied by specific reference to 
the stressor(s) relied upon in making the 
diagnosis.  If PTSD is not found, the 
examiner should provide an opinion 
reconciling such a conclusion with the 
July 1994 private physician's report, and 
April 1994, September 1994, and February 
1996 VA reports showing a diagnosis of 
PTSD.  The examination report should 
include complete rationale for all 
opinions expressed.

7.  The RO should take adjudicatory 
action.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






